Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 12-1-2021. Claims 1, 4-14 and 17-21 are pending and have been considered below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (“Lei” 20040268299 A1) in view of Bucur et al. (“Bucur” 20200150935 A1) and Perschk (20170024792 A1).
Claim 1: Lei disclose a method for recognizing and interpreting graphic elements in order to create a website with input option (Paragraph 20), and to operate it by a data processing device, by means of which input a determinable action, a determinable representation or a process can be triggered, which website to be created has a graphical user interface which shows at least one image  and/or at least one text field and/or at least one input field (Paragraphs 22-25; provides objects that represents a plurality of items/fields), (Paragraph 20; code to sketch page layout); 
Lei may not explicitly disclose characterized in that a picture of the website to be created is provided at least one line of code, which picture only visually depicting at least one image and/or at least one text field and/or at least one input field to be triggered, by means of which line of code a connection to an evaluation unit; 
Bucur discloses the creation of a website through data sets including images (Paragraph 36); further disclosed is a canvas/picture which is associated with code to trigger an evaluation for mapping capability (Figures 13-14 and Paragraphs 135-137). It would be readily understood and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device ready for improvements and provide images in Lei which would create a picture with code to be evaluated in order to trigger a mapping as taught by Bucur. One would have been motivated to provide the picture functionality as an enhanced visual coding for improved user feedback. 
Lei also may not explicitly disclose fields which can be selected via an operating pointer of the data processing device; nor by means of which line of a connection to an evaluation unit of a data processing system can be established if an area of any one of the at least one image or the at least one input field of the graphical user interface is selected by the operating pointer, wherein the evaluation unit evaluates an image content of the area which surrounds the operating pointer to determine which action or representation or which process should be triggered by the area selected by the operating pointer;
First, Perschk discloses a picture that represents an image for analysis (Paragraph 7) and further interface that is created with graphical objects/images that allow for selection by an operating pointer (Paragraph 27), utilizing reference code (Paragraph 19) and further discloses image content surrounding the pointer being evaluated through image analysis to trigger an execution (Paragraph 29). It would be readily understood and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that interactions in Lei would have pointer/mouse input capability and Perschk provides an explicit recital of the well-known functionality, further the image recognition regarding the pointer location would provide additional analysis for enhanced operation capability ensuring an intuitive and efficient user experience.  
Further Lei and Perschk discloses the relevant action, the representation, or the relevant process is carried out by the data processing system or the data processing device after the evaluation and is displayed on the data processing device
(Lei: Paragraphs 6, 36 and claim 2; processing system evaluates the request for access to an application and the configuration is provided and Perschk: Paragraph 27-29; processing system captures the pointer input and it is subjected to the program for evaluation and a presentation is provided afterwards).
Claim 4: Lei, Bucur and Perschk disclose a method according to claim 1, wherein the graphical user interface is first created with the line of code on the website, and in that the graphical user interface is then provided with the areas of the at least one image or the at least one input field shown on a screen of the data processing device (Lei: Figure 4:415 and Paragraphs 22-26; objects selected from gallery are generated as code for the application UI and Perschk: Paragraphs 9 and 19).
Claim 5: Lei, Bucur and Perschk disclose a method according to claim 1, wherein, on the website, the graphical user interface is first provided with the areas of the at least one image and the at least one input field shown on a screen of the data processing device, and then the line of code is integrated (Lei: Figure 4:415 and Paragraphs 22-26; objects selected from gallery are generated as code for the application UI).
Claim 6: Lei, Bucur and Perschk disclose a method according to claim 5, wherein the graphical user interface is divided into the areas of the at least one image or the at least one input field which can be selected by the operating pointer (Perschk: Figure 1; divided area with images and Paragraph 18 and 26-29; mouse input).
Claim 7: Lei, Bucur and Perschk disclose a method according to claim 6 wherein the line of code contains an identification code by which an owner and/or operator of the website is identified (Lei: Paragraph 20; provides logo identifying website).
Claim 8: Lei, Bucur and Perschk disclose a method according to claim 7, wherein the at least one image to be displayed on the graphical user interface is selected from an image gallery of the data processing system (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image gallery).
Claim 9: Lei, Bucur and Perschk disclose a method according to claim 7, wherein the at least one image to be displayed on the graphical user interface is freely selectable (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image selectable). 
Claim 10: Lei, Bucur and Perschk disclose a method according to claim 4, wherein the graphical user interface is divided into the areas of the at least one image or the at least one input field which can be selected by the operating pointer (Perschk: Figure 1; divided area with images and Paragraph 18 and 26-29; mouse input).
Claim 11: Lei, Bucur and Perschk disclose a method according to claim 10, wherein the line of code contains an identification code by which an owner and/or operator of the website is identified (Lei: Paragraph 20; provides logo identifying website).
Claim 12: Lei, Bucur and Perschk disclose a method according to claim 11, wherein the at least one image to be displayed on the graphical user interface is selected from an image gallery of the data processing system (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery).
Claim 13: Lei, Bucur and Perschk disclose a method according to claim 11, wherein the at least one image to be displayed on the graphical user interface is freely selectable (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image selectable). 
Claim 14: Lei, Bucur and Perschk disclose a method according to claim 1, wherein the relevant action, the representation, or the relevant process is carried out by the data processing system or the data processing device (Lei: Paragraphs 6, 36 and claim 2; processing system carries out UI actions and Perschk: Paragraph 29; processing system).
Claim 17: Lei, Bucur and Perschk disclose a method according to claim 1, wherein the graphical user interface is divided into the areas of the at least one image or the at least one input field which can be selected by the operating pointer (Perschk: Figure 1; divided area with images and Paragraph 18 and 26-29; mouse input).
Claim 18: Lei, Bucur and Perschk disclose a method according to claim 1, wherein the line of code contains an identification code by which an owner and/or operator of the website is identified (Lei: Paragraph 20; provides logo identifying website).
Claim 19: Lei, Bucur and Perschk disclose a method according to claim 1, wherein the at least one image to be displayed on the graphical user interface is selected from an image gallery of the data processing system (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery).
Claim 20: Lei, Bucur and Perschk disclose a method according to claim 1, wherein the at least one image to be displayed on the graphical user interface is freely selectable (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image selectable). 
Claim 21: Lei, Bucur and Perschk disclose a method according to claim 1, wherein the operating pointer is a mouse arrow, a finger of the user, a stylus, or is embodied by focusing of a user’s eye (Perschk: Paragraphs 27 and 35; mouse pointer). 

Response to Arguments
Applicant's arguments have been fully considered, however have not been found persuasive. 
Regarding the 112 rejection, the applicant is explaining details not explicitly found within the specification. Applicant has not provided within the specification terms with the defined functionality as explained within the remarks. 
Additionally, Lei in Paragraphs 6, 36 and claim 2 disclose a processing system that evaluates the request for access to an application and the configuration is provided; further Perschk discloses in Paragraphs 27-29 a processing system that captures the pointer input and it is subjected to the program for evaluation and a presentation is provided afterwards.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Varadhan et al. (9483793 B1)

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-6-2022